Case: 09-40186     Document: 00511027598          Page: 1    Date Filed: 02/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 12, 2010
                                     No. 09-40186
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JOSE GONZALEZ-GARZA,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:07-CR-541-1


Before GARZA, DENNIS, and ELROD, Circuit Judges.
PER CURIAM:*
        Appealing the Judgment in a Criminal Case, Jose Gonzalez-Garza raises
arguments that are foreclosed by United States v. Betancourt, 586 F.3d 303, 308-
09 (5th Cir. 2009), which reaffirmed the holding in United States v. Gamez-
Gonzalez, 319 F.3d 695, 700 (5th Cir. 2003), that knowledge of drug type and
quantity is not a material element of the offense. The Government’s motion for
summary affirmance is GRANTED, and the judgment of the district court is
AFFIRMED.

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.